                                                              D
                                                              FA
                                                               iLXE:
                                                                   DIN PjN
                                                                        to C.
                                                                           .OU .
                                                                               RT
                                                                              L' ?'
                                                              jgj;
                                                                 ,
                                                                 jj**
                                                                   , ,.
                                                                     .
                                                                               t    ... ,. ....;
                                                                                               ..-
                                                                                                 .,. , ..'
                                                                               buw p,àutqti
                     Ix'rHEtlxll'loSTATESmsTltlc'      rclnymv-
                    Fo R TH E w EsvER x m s'rm c T o F U R G IN IA
                                                                  r
                                                                  W
                                                                  tJ,tôl
                                                                       .
                                                                       vlbloN.,wk
                                                                                ,
                                                                                p..
                                                                                  bfvA
                                 D AN V ILI-E m u slo x


U N ITED STA TE S O F A M ERIC A          )
                                          )      criminalxo.L1'.lAC:DôDn-
     V.                                   )
                                          )      G FO R M ATIO N
JACQUELINE HANDLY                         )
                                          )      In Violation of:
                                          )      21U.S.C.j843(a)(3)

TheUnited StatesAttorney charges:

                                      CO UN TS 1-3
                       (Possessiono
                                  'facontrolledsubstancebyforgery)
       On oraboutthedateslistedbelow,in theW estem DistrictofVirgiilia,the defendant

JACQUELIM HANDLY,didlmowinglyandintentionallyacquireandobtainpossession of
controlled substances,aslisted below,by misrepresentations,fraud,forgery,deception,and

subterfuge:

  C ount      Prescri tion #     W ritten            Filled              Drug
  Cotmt1      01625287           06/23/2017          06/23/2017          Tussionex 240 M L
  Cotmt2      01188785           07/12/2017          07/14/1017          Hydrocodone-
                                                                         Acetam inophen 7.5/325
                                                                         #30)
  Count3      699471             08/03/2017          08/05/2017          Tussjonex240M T,

2.     A11inviolationofTitle21,UnitedStatesCode,Section843(a)(3).


Date: A       Jq
                                                        TH O   S T.C L EN
                                                        U NITED STA TE S A TTO RN EY




     Case 4:19-cr-00005-JLK Document 1 Filed 03/05/19 Page 1 of 1 Pageid#: 1
